Citation Nr: 0623823	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-07 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected tinnitus, to include entitlement to 
separate evaluations for each ear.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from January 
1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.   


FINDINGS OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002, 2005); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's representative requested an increased 
disability and asserted that the veteran's service-connected 
tinnitus warranted a 10 percent disability rating for each 
ear.  The RO denied the claim because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The 
veteran's representative appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

A schedular disability rating in excess of 10 percent for 
tinnitus is denied.  



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


